DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending.

Claim Objections
Claims 21, 24, 30, 34, and 38 are objected to because of the following informalities:

Claims 21 and 38 recite the limitation "the processing configured to".  For clarity and consistency, it is suggested to revise as “the processing circuitry configured to”.

Claims 24 and 34 recite the acronym “ID” without initially defining what it stands for.  

Claim 30 recites the acronym “UL BWP” without initially defining what it stands for.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ekpenyong et al. (Pub. No.: US 20140036859 A1), hereinafter Ekpenyong, in view of SON (Pub. No.: US 20190296805 A1), hereinafter SON, and further in view of Liou (Pub. No.: US 20190349964 A1), hereinafter Liou.   

With respect to claim 21, Ekpenyong teaches An apparatus for a user equipment (UE) configured for operation in a fifth-generation (5G) new radio (NR) network, the apparatus comprising: processing circuitry; and memory, the processing configured to: 
decode a media access control Layer (MAC) control element (CE) (MAC CE) for a sounding reference signal (SRS) resource for two or more indicated component carriers (CCs) ([0019, 0043], A Medium Access Control (MAC) control element may be defined for SRS activation similar to Component Carrier (CC) activation and deactivation for carrier aggregation); 
for the SRS resource for the two or more indicated CCs in response to the activation ([0019, 0043], SRS resource for the two or more indicated CCs);
wherein the memory is configured to store the MAC CE ([0049], memory to store the MAC CE).  

Ekpenyong does not explicitly teach to activate a spatial relation info and apply the spatial relation info.  

However, SON teaches to activate a spatial relation info and apply the spatial relation info ([0222], activated PUCCH Spatial Relation Info of the all the DL BWPs of the serving cell).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SON, to activate a spatial relation info and apply the spatial relation info, into the teachings of Ekpenyong, in order to enhance the efficiency of MIMO operation when a BWP switches or a carrier is deactivated (SON, [0004]).

The combination of Ekpenyong and SON does not explicitly teach configure the UE to transmit the SRS resource in the two or more of the indicated CCs with a same spatial transmission filter that is used for another reference signal configured in the spatial relation info when the UE is configured with one or more SRS resource configurations.

However, Liou teaches configure the UE to transmit the SRS resource in the two or more of the indicated CCs with a same spatial transmission filter that is used for another reference signal configured in the spatial relation info when the UE is configured with one or more SRS resource configurations ([0533], the UE shall transmit the target SRS resource with the same spatial domain transmission filter used for the reception of the reference SS/PBCH block…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Liou, configure the UE to transmit the SRS resource in the two or more of the indicated CCs with a same spatial transmission filter that is used for another reference signal configured in the spatial relation info when the UE is configured with one or more SRS resource configurations, into the teachings of Ekpenyong and SON, in order to provide beam indication for uplink transmission in a wireless communication system (Liou, [0002]).

With respect to claim 31, Ekpenyong teaches A non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a user equipment (UE) configured for operation in a fifth generation (5G) new radio (NR) network, the instructions to configure the processing circuitry to: 
decode a media access control Layer (MAC) control element (CE) (MAC CE) for a sounding reference signal (SRS) resource for two or more indicated component carriers (CCs) ([0019, 0043], A Medium Access Control (MAC) control element may be defined for SRS activation similar to Component Carrier (CC) activation and deactivation for carrier aggregation); 
for the SRS resource for the two or more indicated CCs in response to the activation ([0019, 0043], SRS resource for the two or more indicated CCs).

Ekpenyong does not explicitly teach to activate a spatial relation info, apply the spatial relation info, and when the spatial relation info is activated.  

However, SON teaches to activate a spatial relation info, apply the spatial relation info, and when the spatial relation info is activated ([0222], activated PUCCH Spatial Relation Info of the all the DL BWPs of the serving cell).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SON, to activate a spatial relation info, apply the spatial relation info, and when the spatial relation info is activated, into the teachings of Ekpenyong, in order to enhance the efficiency of MIMO operation when a BWP switches or a carrier is deactivated (SON, [0004]).

The combination of Ekpenyong and SON does not explicitly teach configure the UE to transmit the SRS resource in the two or more indicated CCs with a same spatial transmission filter that is used for another reference signal configured in the spatial relation info when the UE is configured with one or more SRS resource configurations.

However, Liou teaches configure the UE to transmit the SRS resource in the two or more indicated CCs with a same spatial transmission filter that is used for another reference signal configured in the spatial relation info when the UE is configured with one or more SRS resource configurations ([0533], the UE shall transmit the target SRS resource with the same spatial domain transmission filter used for the reception of the reference SS/PBCH block…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Liou, configure the UE to transmit the SRS resource in the two or more indicated CCs with a same spatial transmission filter that is used for another reference signal configured in the spatial relation info when the UE is configured with one or more SRS resource configurations, into the teachings of Ekpenyong and SON, in order to provide beam indication for uplink transmission in a wireless communication system (Liou, [0002]).

With respect to claim 38, Ekpenyong teaches A system for a user equipment (UE) configured for operation in a fifth generation (5G) new radio (NR) network, the system comprising: 
two or more antennas coupled to transceiver circuitry ([0024], antennas coupled to transceiver); 
processing circuitry ([0049], processor); and 
memory ([0049], memory), the processing configured to: 
decode a media access control Layer (MAC) control element (CE) (MAC CE) for a sounding reference signal (SRS) resource for two or more indicated component carriers (CCs) ([0019, 0043], A Medium Access Control (MAC) control element may be defined for SRS activation similar to Component Carrier (CC) activation and deactivation for carrier aggregation); 
for the SRS resource for the two or more indicated CCs in response to the activation ([0019, 0043], SRS resource for the two or more indicated CCs);
wherein the memory is configured to store the MAC CE ([0049], memory to store the MAC CE).  

Ekpenyong does not explicitly teach to activate a spatial relation info and apply the spatial relation info.  

However, SON teaches to activate a spatial relation info and apply the spatial relation info ([0222], activated PUCCH Spatial Relation Info of the all the DL BWPs of the serving cell).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SON, to activate a spatial relation info and apply the spatial relation info, into the teachings of Ekpenyong, in order to enhance the efficiency of MIMO operation when a BWP switches or a carrier is deactivated (SON, [0004]).

The combination of Ekpenyong and SON does not explicitly teach configure the UE to transmit the SRS resource in the two or more of the indicated CCs with a same spatial transmission filter that is used for another reference signal configured in the spatial relation info when the UE is configured with one or more SRS resource configurations.

However, Liou teaches configure the UE to transmit the SRS resource in the two or more of the indicated CCs with a same spatial transmission filter that is used for another reference signal configured in the spatial relation info when the UE is configured with one or more SRS resource configurations ([0533], the UE shall transmit the target SRS resource with the same spatial domain transmission filter used for the reception of the reference SS/PBCH block…).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Liou, configure the UE to transmit the SRS resource in the two or more of the indicated CCs with a same spatial transmission filter that is used for another reference signal configured in the spatial relation info when the UE is configured with one or more SRS resource configurations, into the teachings of Ekpenyong and SON, in order to provide beam indication for uplink transmission in a wireless communication system (Liou, [0002]).

Allowable Subject Matter

Claims 22-30, 32-37, and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20190254076 A1; “SIOMINA”, ([0222])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469